DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-33 in the reply filed on 4/13/2021 is acknowledged.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  the claims contain the abbreviation “AR” in line 10 of claim 19 and line 3 of claim 20. The abbreviation should be fully spelled out before being used in the claims, e.g. “antireflection (AR)”.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  claim 25 contains the phrase “a hardness inferior to 3° d.H.” in line 2. The wording of this phrase is awkward and it should be reworded, e.g. “a hardness less than 3° d.H.”.  Appropriate correction is required.

Claims 26 and 32 are objected to because of the following informalities:  the claims contain the phrase “comprises further” in line 2 of claim 26 and line 2 of claim 32, which should be “further comprises”.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  claim 31 contains the phrase “comprising drying step” in line 2, which should be “comprising a drying step”.  Appropriate correction is required.

Claim 33 is objected to because of the following informalities:  claim 33 contains the phrase “150bars and 200bars” in line 3. There should be a space between “150” and “bars” and between “200” and “bars”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 20-33 depend from claim 19 and, therefore, also contain this limitation.

Claim 25 recites the limitation "the first washing step" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the first washing step” will be considered to mean “a first washing step”.

Claim 26 recites the limitation "the first washing step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the first washing step” will be considered to mean “a first washing step”.
Claims 27-28 depend from claim 26 and, therefore, also contain this limitation.

Claim 26 recites the limitation "the rinsing step" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the rinsing step” will be considered to mean “a rinsing step”.
Claims 27-28 depend from claim 26 and, therefore, also contain this limitation.

Claim 27 recites the limitation "the washed second face" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the washed second face” will be considered to mean “the second face”.

Claim 27 recites the limitation "the center axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the center axis” will be considered to mean “a center axis”.

Claim 27 recites the limitation "the semi-finished lens blank" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the semi-finished lens blank” will be considered to mean “the lens blank”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 19-20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mechrez et al. (U.S. Patent Application Publication 2017/0274490, hereafter ‘490) in view of Katzman et al. (WO 2017/046803 A1, hereafter ‘803).
Claim 19: Mechrez ‘490 teaches a method of manufacturing an optical element (abstract) comprising:
providing a combination of a bloc piece (340) and a lens blank (310) having a first face (314) and a second face (312) opposite the first face (Fig. 3, [0102]-[0103]), the lens blank being blocked with the first face on the block piece (Fig. 3, [0103]);
surfacing and polishing the second face of the lens blank (220, 230) (Fig. 2, [0059], [0060]);
cleaning the lens blank (240, 250) (Fig. 2, [0061], [0062]);
hard coating the second face of the lens blank (260) (Fig. 2, [0064]);
applying an antireflection coating (270) (Fig. 2, [0066]); and
deblocking the coated lens blank from the block piece (280) (Fig. 2, [0068]),
wherein the cleaning step can be performed in a loop where a step of cleaning and a step of drying are each performed at least a first and second time (Fig. 2, [0050], [0054], [0063]) and where the cleaning and drying steps are performed before the hard 

With respect to claim 19, Mechrez ‘490 does not explicitly teach that the method comprise degassing the lens blank, or that the antireflection coating is applied in a vacuum box coater.
Katzman ‘803 teaches a method of making an optical element (abstract) comprising providing a combination of a lens blank and a block where the lens blank is blocked on a first face (abstract, Fig. 4), polishing the lens blank ([0047]), hard coating the lens blank ([0047]), applying an antireflection coating to the lens blank ([0047]), and deblocking the lens blank ([0047]). Katzman ‘803 teaches that the antireflection coating can be applied by vacuum deposition with a vacuum deposition device ([0047]), which corresponds to the claimed vacuum box coater. Katzman ‘803 further teaches that degassing the lens blank before applying the antireflection coating removes fluids and solids which could disrupt the coating process ([0047]). Both Katzman ‘803 and Mechrez ‘490 teach methods of making an optical element (‘490, abstract; ‘803, abstract) comprising providing a combination of a lens blank and a block where the lens blank is blocked on a first face (‘490, Fig. 3, [0102]-[0103]; ‘803, abstract, Fig. 4), polishing the lens blank (‘490, Fig. 2; ‘803, [0047]), hard coating the lens blank (‘490, Fig. 2; ‘803, [0047]), applying an antireflection coating to the lens blank (‘490, Fig. 2; ‘803, [0047]), and deblocking the lens blank (‘490, Fig. 2; ‘803, [0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the step of applying the anti-reflection coating by vacuum deposition with a vacuum deposition device as taught by Katzman ‘803 as the method of applying the antireflection coating in the method taught by Mechrez ‘490 because it is a suitable method for applying an antireflection coating to a lens blank, as taught by Katzman ‘803.
Further, it would have been a simple substitution that would have yielded predictable results.

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of degassing the lens blank taught by Katzman ‘803 to the method taught by Mechrez ‘490 because degassing the lens blank before applying the antireflection coating removes fluids and solids which could disrupt the coating process, as taught by Katzman ‘803.

Claim 20: Mechrez ‘490 teaches that the lens blank can be a semi-finished lens blank (Fig. 3, [0101]), where the first face of the lens blank comprises a hard coat (322) and an antireflection coating (324) (Fig. 3, [0101]).

Claim 26: Mechrez ‘490 teaches that the cleaning steps can comprise a first drying step after a first washing step (Fig. 2, [0062]).
Claims 21-22, 27, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mechrez et al. ‘490 in view of Katzman et al. ‘803 as applied to claims 19 and 26 above, and further in view of Bernloehr et al. (DE 102007060467 A1, hereafter ‘467, with machine translation).
Claim 21: The modified teachings of Mechrez ‘490 teach the limitations of claim 19, as discussed above. 
Mechrez ‘490 teaches that the pre-cleaning can comprise a first cleaning step, as discussed above.

With respect to claim 21, the modified teachings of Mechrez ‘490 do not explicitly teach that the first cleaning step is performed with a warm cleaning fluid having a temperature between 30°C-50°C.
Bernloehr ‘467 teaches a method of making an optical lens (abstract, [0001]) comprising a step of cleaning a face of the lens (abstract, [0001], Fig. 1). Bernloehr ‘467 teaches that the cleaning can be performed with a cleaning fluid having a temperature of 30 to 35°C ([0029]). Bernloehr ‘467 teaches that using cleaning fluid at this temperature has the advantage of a higher cleaning effect ([0029]). Both Bernloehr ‘467 and Mechrez ‘490 teach methods of making an optical lens (‘490, abstract; ‘467, abstract, [0001]) comprising a step of cleaning a face of the lens (‘490, Fig. 2; ‘467, abstract, [0001], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cleaning fluid having a temperature of 30 to 35°C as taught by Bernloehr ‘467 as the cleaning fluid used in the first cleaning 

Claim 22: With respect to claim 22, the modified teachings of Mechrez ‘490 do not explicitly teach that the cleaning fluid consists of water free of additive chemical agents.
Bernloehr ‘467 teaches a method of making an optical lens (abstract, [0001]) comprising a step of cleaning a face of the lens (abstract, [0001], Fig. 1). Bernloehr ‘467 teaches that the cleaning fluid can consist of water ([0017], [0029]). Both Bernloehr ‘467 and Mechrez ‘490 teach methods of making an optical lens (‘490, abstract; ‘467, abstract, [0001]) comprising a step of cleaning a face of the lens (‘490, Fig. 2; ‘467, abstract, [0001], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cleaning fluid consisting of water taught by Bernloehr ‘467 as the cleaning fluid used in the method taught by the modified teachings of Mechrez ‘490 because water is a suitable cleaning fluid for a lens, as taught by Bernloehr ‘467, and it would have been the selection of a known material based on its suitability for the intended use of being a cleaning fluid for a lens. See MPEP 2144.07.

The cleaning fluid used in the method taught by the modified teachings of Mechrez ‘490 consists of water and, therefore, is free of additive chemical agents.

Claim 27: The modified teachings of Mechrez ‘490 teach the limitations of claim 26, as discussed above. With respect to claim 27, the modified teachings of Mechrez ‘490 do not explicitly teach that the first drying step comprises projection of a pressurized gas jet on the second face of the lens blank, the gas jet being centered with respect to a center axis of the lens blank.
Bernloehr ‘467 teaches a method of making an optical lens (abstract, [0001]) comprising a step of cleaning a face of the lens (abstract, [0001], Fig. 1). Bernloehr ‘467 teaches that drying the face of the lens can comprise projecting a pressurized stream of air, which corresponds to the claimed pressurized gas jet, towards the face of the lens ([0023], [0032]-[0033]) where the nozzle of the device which provides the gas is centered on the center of the lens ([0022]) and, therefore, on a central axis of the lens. Bernloehr ‘467 teaches that this drying method provides even drying ([0033]). Both Bernloehr ‘467 and Mechrez ‘490 teach methods of making an optical lens (‘490, abstract; ‘467, abstract, [0001]) comprising a step of cleaning a face of the lens (‘490, Fig. 2; ‘467, abstract, [0001], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the drying comprising projecting a pressurized stream of air towards the face of the lens, where the nozzle of the device which provides the gas is centered on the center of the lens and, therefore, on a central axis of the lens as taught by Bernloehr ‘467 as the first drying method in the method taught by the modified teachings of Mechrez ‘490 because it provides even drying, as taught by Bernloehr ‘467.

Claim 29: The modified teachings of Mechrez ‘490 teach the limitations of claim 19, as discussed above. 
Mechrez ‘490 teaches that the deep cleaning can comprise a second cleaning step, as discussed above.

With respect to claim 29, the modified teachings of Mechrez ‘490 do not explicitly teach that the second cleaning step is performed with a warm cleaning fluid having a temperature between 30°C-40°C.
Bernloehr ‘467 teaches a method of making an optical lens (abstract, [0001]) comprising a step of cleaning a face of the lens (abstract, [0001], Fig. 1). Bernloehr ‘467 teaches that the cleaning can be performed with a cleaning fluid having a temperature of 30 to 35°C ([0029]). Bernloehr ‘467 teaches that using cleaning fluid at this temperature has the advantage of a higher cleaning effect ([0029]). Both Bernloehr ‘467 and Mechrez ‘490 teach methods of making an optical lens (‘490, abstract; ‘467, abstract, [0001]) comprising a step of cleaning a face of the lens (‘490, Fig. 2; ‘467, abstract, [0001], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cleaning fluid having a temperature of 30 to 35°C as taught by Bernloehr ‘467 as the cleaning fluid used in the second cleaning step of the method taught by the modified teachings of Mechrez ‘490 because using cleaning fluid at this temperature has the advantage of a higher cleaning effect, as taught by Bernloehr ‘467.

Claim 31: Mechrez ‘490 teaches that the method can comprise a drying step after the second cleaning step (Fig. 2, [0061]-[0063]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mechrez et al. ‘490 in view of Katzman et al. ‘803 and Bernloehr et al. ‘467 as applied to claim 22 above, and further in view of Smith et al. (U.S. Patent Application Publication 2008/0274930, hereafter ‘930).
The modified teachings of Mechrez ‘490 teach the limitations of claim 22, as discussed above. Mechrez ‘490 further teaches that the lens blank can be glass ([0105]).

With respect to claim 23, the modified teachings of Mechrez ‘490 do not explicitly teach that the water has a hardness between 5-25° d.H.
Smith ‘930 teaches a method for cleaning glass (abstract). Smith ‘930 teaches that the hardness of water used affects precipitation of hard water scale on the cleaned surface and affects etching or corrosion of the glass surface during cleaning ([0004], [0005]). Both Smith ‘930 and Mechrez ‘490 teach cleaning glass (‘490, Fig. 2, [0061], [0105]; ‘930, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hardness of the water used in the cleaning steps in the method taught by the modified teachings of Mechrez ‘490 because the hardness of water used affects precipitation of hard water scale on the .

Claims 24 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mechrez et al. ‘490 in view of Katzman et al. ‘803 and Bernloehr et al. ‘467 as applied to claims 21 and 29 above, and further in view of Mechrez et al. (U.S. Patent Application Publication 2017/0276568, hereafter ‘568).
Claim 24: The modified teachings of Mechrez ‘490 teach the limitations of claim 21, as discussed above. 
Mechrez ‘490 further teaches that the step of cleaning the second face is performed after the surfacing and polishing the second face (Fig. 2) and, therefore, the second surface is a surfaced and polished second face during the cleaning steps.

With respect to claim 24, the modified teachings of Mechrez ‘490 do not explicitly teach that during the first cleaning step a rotating cleaning jet of cleaning fluid and pressured gas is projected onto the surfaced and polished second face, the combination the lens blank and the block piece rotating around its center axis during the first washing step.
Bernloehr ‘467 teaches a method of making an optical lens (abstract, [0001]) comprising a step of cleaning a face of the lens (abstract, [0001], Fig. 1). Bernloehr ‘467 teaches that the cleaning can comprise projecting a cleaning jet of cleaning fluid and gas onto the polished surface of the lens blank (abstract, Fig. 1, [0008], [0017]-[0019]) while the lens blank is rotated about its center axis (abstract, Fig. 1, [0014]). Bernloehr 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cleaning method comprising projecting a cleaning jet of cleaning fluid and gas onto the polished surface of the lens blank while the lens blank is rotated about its center axis taught by Bernloehr ‘467 as the cleaning method used in the first cleaning step of the method taught by the modified teachings of Mechrez ‘490 because this cleaning method allows for shorter cleaning time and allows very precise adjustment of cleaning fluid pressure, as taught by Bernloehr ‘467.

With respect to claim 24, the modified teachings of Mechrez ‘490 do not explicitly teach that the cleaning jet is a rotating cleaning jet.
Mechrez ‘568 teaches a method of making an optical lens (abstract, Fig. 2) comprising a step of cleaning a face of the lens (abstract, Fig. 12). Mechrez ‘568 teaches that the cleaning step can comprise projecting a jet of cleaning fluid (1250) on the face of the lens (Fig. 12, [0134]). Mechrez ‘568 teaches that rotating the nozzle providing the jet of cleaning fluid provides uniform cleaning ([0134]). Both Mechrez ‘568 and Mechrez ‘490 teach methods of making an optical lens (‘490, abstract; ‘568, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the nozzle providing the jet of cleaning fluid as taught by Mechrez ‘568 in the first cleaning step in the method taught by the modified teachings of Mechrez ‘490 because rotating the nozzle providing the jet of cleaning fluid provides uniform cleaning, as taught by Mechrez ‘568.

Claim 32: The modified teachings of Mechrez ‘490 teach the limitations of claim 29, as discussed above. 
Mechrez ‘490 further teaches that loop comprising cleaning steps and drying steps can be performed addition times (Fig. 2, [0050], [0054], [0063]), and, therefore, the cleaning can comprise a third cleaning step.

With respect to claim 32, the modified teachings of Mechrez ‘490 do not explicitly teach that the third cleaning step is with warm deionized water having a temperature between 30°C-40°C under high pressure of between 150 bars and 200 bars.
Bernloehr ‘467 teaches a method of making an optical lens (abstract, [0001]) comprising a step of cleaning a face of the lens (abstract, [0001], Fig. 1). Bernloehr ‘467 teaches that the cleaning can be performed with water having a temperature of 30 to 35°C ([0029]). Bernloehr ‘467 teaches that using water at this temperature has the advantage of a higher cleaning effect ([0029]). Bernloehr ‘467 further teaches that the pressure of the cleaning fluid is a variable which can be optimized based on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use water having a temperature of 30 to 35°C as taught by Bernloehr ‘467 in the third cleaning step of the method taught by the modified teachings of Mechrez ‘490 because using cleaning fluid at this temperature has the advantage of a higher cleaning effect, as taught by Bernloehr ‘467.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure of the cleaning water in the cleaning steps of the method taught by the modified teachings of Mechrez ‘490 because the pressure of the cleaning fluid is a variable which can be optimized based on the requirements of the lens being cleaned, as taught by Bernloehr ‘467. See MPEP 2144.05.II. 
 
With respect to claim 32, the modified teachings of Mechrez ‘490 do not explicitly teach that the water in the third cleaning step is deionized water.
Mechrez ‘568 teaches a method of making an optical lens (abstract, Fig. 2) comprising a step of cleaning a face of the lens (abstract, Fig. 12). Mechrez ‘568 teaches that the cleaning step can comprise using water ([0085]), where the water can be deionized water ([0085]). Both Mechrez ‘568 and Mechrez ‘490 teach methods of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use deionized water as taught by Mechrez ‘568 as the type of water used in the third cleaning step in the method taught by the modified teachings of Mechrez ‘490 because it would have been a simple substitution that would have yielded predictable results.

Claim 33: With respect to claim 33, the modified teachings of Mechrez ‘490 do not explicitly teach that during the third cleaning step the lens blank is rotated around its center axis and a fourth cleaning jet performing a swiveling or translational movement is projected towards the second face of the lens blank.
Bernloehr ‘467 teaches a method of making an optical lens (abstract, [0001]) comprising a step of cleaning a face of the lens (abstract, [0001], Fig. 1). Bernloehr ‘467 teaches that the cleaning can comprise projecting a cleaning jet, which corresponds to the claimed fourth cleaning jet, onto the surface of the lens blank (abstract, Fig. 1, [0008], [0017]-[0019]) while the lens blank is rotated about its center axis (abstract, Fig. 1, [0014]). Bernloehr ‘467 teaches that this cleaning method allows for shorter cleaning time and allows very precise adjustment of cleaning fluid pressure ([0014], [0019]). Both Bernloehr ‘467 and Mechrez ‘490 teach methods of making an optical lens (‘490, abstract; ‘467, abstract, [0001]) comprising a step of cleaning a face of the lens (‘490, Fig. 2; ‘467, abstract, [0001], Fig. 1).


With respect to claim 33, the modified teachings of Mechrez ‘490 do not explicitly teach that the fourth cleaning jet perms a swiveling or a translational movement.
Mechrez ‘568 teaches a method of making an optical lens (abstract, Fig. 2) comprising a step of cleaning a face of the lens (abstract, Fig. 12). Mechrez ‘568 teaches that the cleaning step can comprise projecting a cleaning jet of cleaning fluid (1250) on the face of the lens (Fig. 12, [0134]). Mechrez ‘568 teaches that the cleaning jet can be moved laterally (translational movement) to allow improved cleaning of the lens surface father from the center ([0134]). Both Mechrez ‘568 and Mechrez ‘490 teach methods of making an optical lens (‘490, abstract; ‘568, abstract, Fig. 2) comprising a step of cleaning a face of the lens (‘490, Fig. 2; ‘568, abstract, Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laterally move the cleaning jet as taught by Mechrez ‘568 in the third cleaning step in the method taught by the modified teachings of Mechrez ‘490 because it allows improved cleaning of the lens surface farther from the center, as taught by Mechrez ‘568.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mechrez et al. ‘490 in view of Katzman et al. ‘803 as applied to claim 19 above, and further in view of Smith et al. ‘930.
The modified teachings of Mechrez ‘490 teach the limitations of claim 19, as discussed above. Mechrez ‘490 further teaches that method can comprise an inspection step after the cleaning step (Fig. 2, [0063]), where the inspection step comprise a rinsing step with water ([0099]).

With respect to claim 25, the modified teachings of Mechrez ‘490 do not explicitly teach that the water has a hardness less than 3° d.H.
Smith ‘930 teaches a method for cleaning glass (abstract). Smith ‘930 teaches that the hardness of water used affects precipitation of hard water scale on the surface and affects etching or corrosion of the glass surface ([0004], [0005]). Both Smith ‘930 and Mechrez ‘490 teach cleaning glass (‘490, Fig. 2, [0061], [0105]; ‘930, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hardness of the water used in the rinsing step in the method taught by the modified teachings of Mechrez ‘490 because the hardness of water used affects precipitation of hard water scale on the surface and affects etching or corrosion of the glass surface, as taught by Smith ‘930. See MPEP 2144.05.II.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mechrez et al. ‘490 in view of Katzman et al. ‘803 as applied to claim 26 above, and further in view of Konrad (“On-block Manufacturing”, hereafter Konrad).
The modified teachings of Mechrez ‘490 teaches the limitations of claim 26, as discussed above. With respect to claim 28, they do not explicitly teach that after a first washing step and before the first drying step, the combination of the block piece and the lens blank is disposed in a transportation tray and the first drying step is performed in a drying chamber separate from a washing chamber where the first washing step is performed.
Konrad teaches a method of making a lens (pg. 4, Introduction) comprising providing a combination of a lens and block where the lens is blocked on a first face by the block, polishing, cleaning, drying, spin coating, antireflection coating, and deblocking the lens (pg. 15, 5.2 Process work flow). Konrad teaches that drying can be performed in a drying chamber separate from the cleaning chamber (pg. 14, 5.1.2 Space requirements, pg. 15, 5.2 Process work flow), where the lens can be transported between the chambers using a tray (pg. 14, 5.1.2 Space requirements, pg. 15, 5.2 Process work flow). Both Konrad and Mechrez ‘490 teach methods of making a lens (‘490, abstract; Konrad, pg. 4, Introduction) comprising providing a combination of a lens and block where the lens is blocked on a first face by the block, polishing, cleaning, drying, spin coating, antireflection coating, and deblocking the lens (‘490, Fig. 2; Konrad, pg. 15, 5.2 Process work flow).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform drying in a drying chamber 

Mechrez ‘490 teaches that the first drying step is performed after a cleaning step (Fig. 2).
Therefore, the step of transporting the lens between the chambers using a tray, which would necessarily require disposing the lens in the tray, is performed after a washing step and before the first drying step.


Allowable Subject Matter
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious a method for manufacturing an optical element according to a prescription wherein during the second washing step, at least a second and a third static cleaning jets of cleaning fluid and pressured gas are projected respectively onto the surfaced and polished second face of the lens blank and onto the block piece, the lens blank being held through at least three gripper arms and rotating about its center axis as to the context of claim 30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713